UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	December 31, 2016 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/16 (Unaudited) COMMON STOCKS (98.4%) (a) Shares Value Aerospace and defense (2.5%) Airbus SE (France) 30,926 $2,041,072 Korea Aerospace Industries, Ltd. (South Korea) 8,948 495,052 Raytheon Co. 5,300 752,600 Thales SA (France) 29,196 2,828,914 Airlines (0.4%) Air Canada (Canada) (NON) 107,900 1,098,569 Auto components (0.9%) Topre Corp. (Japan) 39,400 984,179 Valeo SA (France) 23,626 1,357,541 Automobiles (0.5%) Nissan Motor Co., Ltd. (Japan) 129,700 1,301,216 Banks (4.4%) Australia & New Zealand Banking Group, Ltd. (Australia) 108,343 2,371,820 Banco Macro SA ADR (Argentina) 14,500 933,075 Credicorp, Ltd. (Peru) 10,100 1,594,386 ING Groep NV GDR (Netherlands) 136,748 1,924,444 Mitsubishi UFJ Financial Group, Inc. (Japan) 96,800 595,123 Permanent TSB Group Holdings PLC (Ireland) (NON) 340,441 987,333 Societe Generale SA (France) 54,218 2,661,597 Beverages (3.3%) Anheuser-Busch InBev SA/NV (Belgium) 50,352 5,317,524 Heineken NV (Netherlands) 37,769 2,829,021 Biotechnology (1.4%) Shire PLC (United Kingdom) 62,050 3,516,136 Building products (1.0%) Johnson Controls International PLC 62,601 2,578,535 Capital markets (0.5%) Euronext NV 144A (France) 28,041 1,156,520 Chemicals (3.8%) Akzo Nobel NV (Netherlands) 36,257 2,264,302 Albemarle Corp. 25,600 2,203,648 Kansai Paint Co., Ltd. (Japan) 73,800 1,357,187 Monsanto Co. 11,100 1,167,831 Sociedad Quimica y Minera de Chile SA ADR (Chile) 40,000 1,146,000 Syngenta AG (Switzerland) 3,331 1,316,351 Commercial services and supplies (1.5%) HomeServe PLC (United Kingdom) 102,122 774,941 Securitas AB Class B (Sweden) 183,769 2,890,150 Communications equipment (1.8%) Hitachi Kokusai Electric, Inc. (Japan) 75,500 1,574,369 Nokia OYJ (Finland) 608,477 2,917,639 Construction and engineering (2.7%) Concord New Energy Group, Ltd. (China) 11,610,000 603,614 Kumagai Gumi Co., Ltd. (Japan) 1,137,000 2,913,057 Kyudenko Corp. (Japan) 98,800 2,644,830 Surya Semesta Internusa Tbk PT (Indonesia) 18,847,000 607,068 Construction materials (1.3%) Cemex SAB de CV ADR (Mexico) (S) 55,000 441,650 LafargeHolcim, Ltd. (Switzerland) 53,219 2,795,625 Consumer finance (0.6%) Shriram Transport Finance Co., Ltd. (India) 110,003 1,375,432 Containers and packaging (0.9%) RPC Group PLC (United Kingdom) 170,910 2,235,956 Diversified financial services (2.4%) Challenger, Ltd. (Australia) 491,985 3,977,967 ORIX Corp. (Japan) 131,000 2,029,520 Diversified telecommunication services (4.0%) Cellnex Telecom, SA 144A (Spain) 61,631 885,137 Com Hem Holding AB (Sweden) 292,783 2,791,801 Nippon Telegraph & Telephone Corp. (Japan) 102,400 4,304,465 SFR Group SA (France) (NON) 71,026 2,002,493 Electronic equipment, instruments, and components (1.6%) ALSO Holding AG (Switzerland) 9,108 804,205 Murata Manufacturing Co., Ltd. (Japan) 24,400 3,249,278 Equity real estate investment trusts (REITs) (0.9%) Hibernia REIT PLC (Ireland) 1,700,141 2,209,636 Food and staples retail (2.5%) AIN Holdings, Inc. (Japan) 16,400 1,083,999 Koninklijke Ahold Delhaize NV (Netherlands) 145,574 3,064,012 X5 Retail Group NV GDR (Russia) (NON) 60,451 1,962,261 Food products (4.7%) Adecoagro SA (Argentina) (NON) 26,348 273,492 Associated British Foods PLC (United Kingdom) 97,902 3,308,734 Kerry Group PLC Class A (Ireland) 44,491 3,181,446 Marine Harvest ASA (Norway) 62,360 1,124,516 Nomad Foods, Ltd. (United Kingdom) (NON) 120,017 1,148,563 Orkla ASA (Norway) 304,695 2,756,674 Health-care equipment and supplies (0.8%) Sartorius AG (Preference) (Germany) 26,308 1,947,906 Health-care providers and services (0.7%) Fresenius SE & Co. KGaA (Germany) 23,033 1,799,203 Health-care technology (1.1%) CompuGroup Medical SE (Germany) 69,051 2,830,606 Hotels, restaurants, and leisure (4.3%) Compass Group PLC (United Kingdom) 315,996 5,824,539 Cox & Kings, Ltd. (India) 571,974 1,507,409 Dalata Hotel Group PLC (Ireland) (NON) 751,156 3,470,566 Household durables (1.9%) Basso Industry Corp. (Taiwan) 652,000 1,882,383 Sony Corp. (Japan) 100,900 2,804,120 Household products (0.8%) Henkel AG & Co. KGaA (Preference) (Germany) 16,426 1,958,906 Industrial conglomerates (1.2%) Siemens AG (Germany) 25,286 3,108,203 Insurance (3.1%) Admiral Group PLC (United Kingdom) 64,857 1,454,353 AIA Group, Ltd. (Hong Kong) 501,800 2,808,206 Prudential PLC (United Kingdom) 174,607 3,482,737 Internet and direct marketing retail (1.3%) Amazon.com, Inc. (NON) 1,600 1,199,792 B2W Cia Digital (Brazil) (NON) 299,100 937,358 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) (F) (RES) (NON) 163 1,056,844 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 10 8 Global Fashion Group SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) (F) (RES) (NON) 8,287 63,640 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) (F) (RES) (NON) 2 2 Internet software and services (4.8%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 31,239 2,743,097 Criteo SA ADR (France) (NON) (S) 46,900 1,926,652 Facebook, Inc. Class A (NON) 10,500 1,208,025 Instructure, Inc. (NON) 46,700 912,985 Internet Initiative Japan, Inc. (Japan) 34,000 512,439 SMS Co., Ltd. (Japan) 69,500 1,538,689 Tencent Holdings, Ltd. (China) 132,800 3,223,079 IT Services (0.6%) InterXion Holding NV (Netherlands) (NON) 43,100 1,511,517 Life sciences tools and services (1.0%) Clinigen Group PLC (United Kingdom) 286,546 2,499,862 Machinery (1.7%) Komatsu, Ltd. (Japan) 54,100 1,221,101 NSK, Ltd. (Japan) 208,600 2,405,965 Sodick Co., Ltd. (Japan) 78,700 648,999 Media (4.3%) Global Mediacom Tbk PT (Indonesia) 11,526,600 523,131 ITV PLC (United Kingdom) 852,204 2,160,158 Nippon Television Holdings, Inc. (Japan) 134,000 2,428,805 Stroeer SE & Co. KGaA (Germany) (S) 43,139 1,889,442 WPP PLC (United Kingdom) 172,350 3,853,004 Metals and mining (0.7%) ArcelorMittal SA (France) (NON) 233,693 1,722,953 Multi-utilities (0.7%) Veolia Environnement SA (France) 99,745 1,695,611 Multiline retail (0.5%) Matahari Department Store Tbk PT (Indonesia) 1,107,500 1,236,302 Oil, gas, and consumable fuels (3.5%) Cenovus Energy, Inc. (Canada) (S) 131,500 1,989,595 Cheniere Energy, Inc. (NON) 39,300 1,628,199 EnCana Corp. (Canada) 107,800 1,265,354 EOG Resources, Inc. 15,900 1,607,490 Royal Dutch Shell PLC Class A (United Kingdom) 85,145 2,346,145 Personal products (0.6%) Coty, Inc. Class A 81,061 1,484,227 Pharmaceuticals (5.6%) Allergan PLC (NON) (S) 15,200 3,192,148 Astellas Pharma, Inc. (Japan) 244,500 3,389,063 AstraZeneca PLC (United Kingdom) 13,856 751,456 Novartis AG (Switzerland) 75,819 5,514,972 Shionogi & Co., Ltd. (Japan) 23,400 1,116,534 Professional services (1.3%) RELX NV (United Kingdom) 190,184 3,196,897 Real estate management and development (3.2%) Foxtons Group PLC (United Kingdom) 999,110 1,254,720 Kennedy-Wilson Holdings, Inc. 108,205 2,218,203 Mitsui Fudosan Co., Ltd. (Japan) 83,000 1,915,256 Relo Group, Inc. (Japan) 19,000 2,713,174 Semiconductors and semiconductor equipment (2.7%) Infineon Technologies AG (Germany) 106,480 1,845,495 NXP Semiconductor NV (NON) 10,200 999,702 SCREEN Holdings Co., Ltd. (Japan) 13,800 853,618 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 558,000 3,124,821 Software (2.9%) Mobileye NV (Israel) (NON) (S) 43,900 1,673,468 Nintendo Co., Ltd. (Japan) 10,900 2,278,596 RIB Software AG (Germany) (S) 139,156 1,820,818 ServiceNow, Inc. (NON) 19,100 1,419,894 Textiles, apparel, and luxury goods (1.3%) Adidas AG (Germany) 11,622 1,836,750 CCC SA (Poland) 27,431 1,333,800 Thrifts and mortgage finance (0.8%) Housing Development Finance Corp., Ltd. (HDFC) (India) 102,745 1,909,906 Tobacco (0.5%) Imperial Brands PLC (United Kingdom) 29,256 1,272,687 Trading companies and distributors (1.6%) Ashtead Group PLC (United Kingdom) 131,441 2,546,486 Bunzl PLC (United Kingdom) 55,350 1,432,324 Water utilities (0.4%) China Water Affairs Group, Ltd. (China) 1,672,000 1,092,172 Wireless telecommunication services (0.9%) Safaricom, Ltd. (Kenya) 5,283,300 987,147 Vodafone Group PLC (United Kingdom) 546,807 1,344,858 Total common stocks (cost $247,695,924) WARRANTS (1.5%) (a) (NON) Expiration date Strike Price Warrants Value Hangzhou Hikvision Digital Technology Co., Ltd. 144A (China) 12/18/17 $0.00 429,800 $1,472,557 Joyoung Co., Ltd. 144A (China) 11/20/17 0.00 260,800 676,628 Wuliangye Yibin Co., Ltd. 144A (China) 4/17/17 0.00 342,000 1,696,836 Total warrants (cost $3,742,634) U.S. GOVERNMENT AGENCY OBLIGATIONS (0.1%) (a) Principal amount Value Federal National Mortgage Association Pass-Through Certificates 6.500%, 03/01/32 (i) $111,434 $131,711 Total U.S. government agency obligations (cost $131,711) SHORT-TERM INVESTMENTS (6.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.91% (d) (AFF) Shares 13,634,897 $13,634,897 U.S. Treasury Bills 0.439%, 2/16/17 (SEGSF) $390,000 389,790 U.S. Treasury Bills 0.447%, 2/9/17 (SEGSF) 131,000 130,940 U.S. Treasury Bills 0.408%, 2/2/17 (SEGSF) 322,000 321,885 U.S. Treasury Bills 0.346%, 1/26/17 (SEGSF) 120,000 119,968 U.S. Treasury Bills 0.387%, 1/19/17 (SEGSF) 141,000 140,974 U.S. Treasury Bills 0.481%, 1/12/17 (SEGSF) 250,000 249,975 Total short-term investments (cost $14,988,406) TOTAL INVESTMENTS Total investments (cost $266,558,675) (b) FORWARD CURRENCY CONTRACTS at 12/31/16 (aggregate face value $92,090,165) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/18/17 $2,740,817 $2,899,684 $(158,867) British Pound Sell 3/16/17 10,247,410 10,544,724 297,314 Canadian Dollar Sell 1/18/17 707,321 724,490 17,169 Hong Kong Dollar Buy 2/16/17 2,502,963 2,506,723 (3,760) Barclays Bank PLC Hong Kong Dollar Buy 2/16/17 580,238 580,586 (348) Swiss Franc Buy 3/16/17 865,766 874,909 (9,143) Citibank, N.A. Australian Dollar Buy 1/18/17 2,024,485 2,146,477 (121,992) Canadian Dollar Sell 1/18/17 1,994,577 2,040,894 46,317 Danish Krone Buy 3/16/17 2,173,091 2,205,529 (32,438) Euro Buy 3/16/17 1,163,815 1,221,883 (58,068) Japanese Yen Buy 2/16/17 2,651,394 3,172,133 (520,739) Mexican Peso Sell 1/18/17 258,672 433,571 174,899 Credit Suisse International New Zealand Dollar Buy 1/18/17 491,415 512,403 (20,988) Goldman Sachs International Australian Dollar Buy 1/18/17 2,318,881 2,458,626 (139,745) Chinese Yuan (Offshore) Sell 2/16/17 11,312,560 11,666,471 353,911 Euro Sell 3/16/17 1,121,877 1,120,769 (1,108) Japanese Yen Sell 2/16/17 2,377,588 2,130,025 (247,563) JPMorgan Chase Bank N.A. British Pound Buy 3/16/17 7,971,977 8,224,843 (252,866) Euro Sell 3/16/17 5,396,206 5,474,296 78,090 Hong Kong Dollar Buy 2/16/17 658,558 658,898 (340) Japanese Yen Sell 2/16/17 396,253 298,872 (97,381) Norwegian Krone Sell 3/16/17 438,936 446,828 7,892 Singapore Dollar Buy 2/16/17 1,966,860 2,023,998 (57,138) South Korean Won Buy 2/16/17 2,710,443 2,808,490 (98,047) South Korean Won Sell 2/16/17 2,710,443 2,864,271 153,828 Swedish Krona Sell 3/16/17 2,420,891 2,407,691 (13,200) Swiss Franc Buy 3/16/17 4,637,475 4,679,882 (42,407) State Street Bank and Trust Co. Canadian Dollar Sell 1/18/17 1,709,488 1,712,393 2,905 Euro Sell 3/16/17 1,232,374 1,249,588 17,214 Israeli Shekel Sell 1/18/17 222,546 228,247 5,701 Japanese Yen Buy 2/16/17 1,968,569 2,197,584 (229,015) Swiss Franc Buy 3/16/17 6,326,394 6,381,471 (55,077) UBS AG Euro Sell 3/16/17 1,908,458 1,933,532 25,074 Swiss Franc Buy 3/16/17 1,246,024 1,259,384 (13,360) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2016 through December 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $249,954,245. (b) The aggregate identified cost on a tax basis is $268,238,192, resulting in gross unrealized appreciation and depreciation of $17,742,420 and $20,947,369, respectively, or net unrealized depreciation of $3,204,949. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,120,498, or 0.4% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC* $10,314,996 $20,714,151 $17,394,250 $18,057 $13,634,897 Putnam Short Term Investment Fund** 1,910,507 30,475,445 32,385,952 2,227 — Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $13,634,897, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $13,319,829. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,121,639 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 18.3% United Kingdom 17.7 United States 9.5 Germany 8.0 France 6.9 Netherlands 4.6 China 4.6 Switzerland 4.2 Ireland 3.9 Australia 2.5 Sweden 2.3 Belgium 2.1 Taiwan 2.0 India 1.9 Canada 1.7 Norway 1.5 Finland 1.2 Hong Kong 1.1 Indonesia 0.9 Russia 0.8 Israel 0.7 Peru 0.6 Poland 0.5 Argentina 0.5 Chile 0.5 Other 1.5 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,156,846 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $1,243,567 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $2,137,150 $34,393,345 $1,120,498 Consumer staples 2,906,282 27,859,780 — Energy 6,490,638 2,346,145 — Financials 2,527,461 26,734,958 — Health care 3,192,148 23,365,738 — Industrials 4,429,704 30,358,673 — Information technology 12,395,340 23,743,046 — Materials 4,959,129 11,692,374 — Real estate 2,218,203 8,092,786 — Telecommunication services — 12,315,901 — Utilities — 2,787,783 — Total common stocks U.S. government agency obligations — 131,711 — Warrants — 3,846,021 — Short-term investments — 14,988,429 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(993,276) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $1,180,314 $2,173,590 Equity contracts 3,846,021 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Forward currency contracts# $314,483 $— $221,216 $— $353,911 $239,810 $25,820 $25,074 $1,180,314 Total Assets $314,483 $— $221,216 $— $353,911 $239,810 $25,820 $25,074 $1,180,314 Liabilities: Forward currency contracts# 162,627 9,491 733,237 20,988 388,416 561,379 284,092 13,360 2,173,590 Total Liabilities $162,627 $9,491 $733,237 $20,988 $388,416 $561,379 $284,092 $13,360 $2,173,590 Total Financial and Derivative Net Assets $151,856 $(9,491) $(512,021) $(20,988) $(34,505) $(321,569) $(258,272) $11,714 $(993,276) Total collateral received (pledged)##† $131,711 $— $(512,021) $— $(34,505) $(259,894) $(258,272) $— Net amount $20,145 $(9,491) $— $(20,988) $— $(61,675) $— $11,714 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: February 28, 2017
